Case 8:18-cr-00480-SDM-TGW Document 31 Filed 10/31/19 Page 1 of 1 PagelD 75

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
CLERK’S MINUTES

CASE No. 8:18-cr-480-T-23TGW DATE: OCTOBER 31, 2019

HONORABLE THOMAS G. WILSON

UNITED STATES OF AMERICA AUSA TAYLOR STOUT

-V-

RYAN PERRIN AFPD SARA MIECZKOWSKI
DEPUTY CLERK: DAWN M. SAUCIER COURTROOM 12A

COURT REPORTER: N/A TIME: 2:38-3:06 (28 mins.)
INTERPRETER: N/A TAPE: DIGITAL

PROCEEDINGS: GUILTY PLEA

(X) Defendant sworn

(X) Waiver of Indictment filed and accepted

(X) Notice of Maximum Penalties and Essential Elements filed

(X) Pleas of guilty entered to Counts One and Two of the Superseding Information
(X) Factual basis established

(X) Court to recommend that guilty pleas be accepted

(X) Defendant referred to Probation for pre-sentence investigation

(XxX) Sentencing to be scheduled before Judge Steven D. Merryday

(X) Defendant remanded to custody of U.S. Marshal
